UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 001-14733 LITHIA MOTORS, INC. (Exact name of registrant as specified in its charter) Oregon 93-0572810 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 150 N. Bartlett Street, Medford, Oregon (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 541-776-6401 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes[X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ]Accelerated filer [X]Non-accelerated filer [] (Do not check if a smaller reporting company)Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class A common stock without par value Class B common stock without par value (Class) (Outstanding at April 26, 2013) LITHIA MOTORS, INC. FORM 10-Q INDEX Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) – March 31, 2013 and December 31, 2012 2 Consolidated Statements of Operations (Unaudited) – Three Months Ended March 31, 2013 and 2012 3 Consolidated Statements of Comprehensive Income (Unaudited) – Three Months Ended March 31, 2013 and 2012 4 Consolidated Statements of Cash Flows (Unaudited) – Three Months Ended March 31, 2013 and 2012 5 Condensed Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II - OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 6. Exhibits 30 Signatures 31 1 LITHIA MOTORS, INC. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands) (Unaudited) March 31, December 31, Assets Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $141 and $336 Inventories, net Deferred income taxes Other current assets Assets held for sale Total Current Assets Property and equipment, net of accumulated depreciation of $98,328 and $97,883 Goodwill Franchise value Deferred income taxes Other non-current assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities: Floor plan notes payable $ $ Floor plan notes payable: non-trade Current maturities of long-term debt Trade payables Accrued liabilities Liabilities related to assets held for sale Total Current Liabilities Long-term debt, less current maturities Deferred revenue Other long-term liabilities Total Liabilities Stockholders' Equity: Preferred stock - no par value; authorized 15,000 shares; none outstanding - - Class A common stock - no par value; authorized 100,000 shares; issued and outstanding 22,950 and 22,916 Class B common stock - no par value; authorized 25,000 shares; issued and outstanding 2,693 and 2,762 Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to consolidated financial statement 2 LITHIA MOTORS, INC. AND SUBSIDIARIES Consolidated Statements of Operations (In thousands) (Unaudited) Three Months Ended March 31, Revenues: New vehicle $ $ Used vehicle retail Used vehicle wholesale Finance and insurance Service, body and parts Fleet and other Total revenues Cost of sales: New vehicle Used vehicle retail Used vehicle wholesale Service, body and parts Fleet and other Total cost of sales Gross profit Asset impairments - Selling, general and administrative Depreciation and amortization Operating income Floor plan interest expense ) ) Other interest expense ) ) Other income, net Income from continuing operations before income taxes Income tax provision ) ) Income from continuing operations, net of income tax Income from discontinued operations, net of income tax Net income $ $ Basic income per share from continuing operations $ $ Basic income per share from discontinued operations Basic net income per share $ $ Shares used in basic per share calculations Diluted income per share from continuing operations $ $ Diluted income per share from discontinued operations - Diluted net income per share $ $ Shares used in diluted per share calculations See accompanying notes to consolidated financial statement 3 LITHIA MOTORS, INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (In thousands) (Unaudited) Three Months Ended March 31, Net income $ $ Other comprehensive income, net of tax: Gain on cash flow hedges, net of tax expense of $315 and $265 Comprehensive income $ $ See accompanying notes to consolidated financial statement 4 LITHIA MOTORS, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (In thousands) (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Asset impairments - Depreciation and amortization Depreciation and amortization within discontinued operations - 61 Stock-based compensation Gain on disposal of other assets ) ) Deferred income taxes ) ) Excess tax benefit from share-based payment arrangements ) ) (Increase) decrease (net of acquisitions and dispositions): Trade receivables, net ) ) Inventories ) Other current assets Other non-current assets ) Increase (decrease) (net of acquisitions and dispositions): Floor plan notes payable ) Trade payables ) Accrued liabilities Other long-term liabilities and deferred revenue Net cash provided by (used in) operating activities ) Cash flows from investing activities: Principal payments received on notes receivable 25 Capital expenditures ) ) Proceeds from sales of assets Payments for life insurance policies ) ) Proceeds from sales of stores - Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings on floor plan notes payable: non-trade Borrowings on lines of credit Repayments on lines of credit ) ) Principal payments on long-term debt, scheduled ) ) Principal payments on long-term debt and capital leases, other ) - Proceeds from issuance of long-term debt - Proceeds from issuance of common stock Repurchase of common stock ) ) Excess tax benefit from share-based payment arrangements Dividends paid - ) Net cash provided by (used in) financing activities ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ $ Supplemental disclosure of cash flow information: Cash paid during the period for interest $ $ Cash paid (refunded) during the period for income taxes, net ) Supplemental schedule of non-cash activities: Floor plan debt paid in connection with store disposals - See accompanying notes to consolidated financial statement 5 LITHIA MOTORS, INC. AND SUBSIDIARIES CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Interim Financial Statements Basis of Presentation These condensed Consolidated Financial Statements contain unaudited information as of March 31, 2013 and for the three-month periods ended March 31, 2013 and 2012. The unaudited interim financial statements have been prepared pursuant to the rules and regulations for reporting on Form 10-Q. Accordingly, certain disclosures required by accounting principles generally accepted in the United States of America for annual financial statements are not included herein. In management’s opinion, these unaudited financial statements reflect all adjustments (which include only normal recurring adjustments) necessary for a fair presentation of the information when read in conjunction with our 2012 audited Consolidated Financial Statements and the related notes thereto. The financial information as of December 31, 2012 is derived from our 2012 Annual Report on Form 10-K. The interim condensed Consolidated Financial Statements should be read in conjunction with the Consolidated Financial Statements and the notes thereto included in our 2012 Annual Report on Form 10-K. The results of operations for the interim periods presented are not necessarily indicative of the results to be expected for the full year. Reclassifications Certain reclassifications of amounts previously reported have been made to the accompanying consolidated financial statements to maintain consistency and comparability between periods presented. These reclassifications had no impact on previously reported net income. Note 2. Accounts Receivable Accounts receivable consisted of the following (in thousands): March 31, 2013 December 31, 2012 Contracts in transit $ $ Trade receivables Vehicle receivables Manufacturer receivables Less: Allowance ) ) Less: Long-term portion of trade receivables ) ) Total accounts receivable, net $ $ The long-term portion of trade receivables was included as a component of other non-current assets in the Consolidated Balance Sheets. Note 3. Inventories The components of inventory consisted of the following (in thousands): March 31, December 31, 2012 New vehicles $ $ Used vehicles Parts and accessories Total inventories $ $ 6 Note 4. Goodwill The changes in the carrying amounts of goodwill are as follows (in thousands): Goodwill Balance as of December, 31, 2011, gross $ Accumulated impairment loss ) Balance as of December 31, 2011, net Additions through acquisitions Goodwill allocated to dispositions ) Balance as of December 31, 2012, net Additions through acquisitions - Goodwill allocated to dispositions - Balance as of March 31, 2013, net $ Note 5. Commitments and Contingencies Litigation We are party to numerous legal proceedings arising in the normal course of our business. Although we do not anticipate that the resolution of legal proceedings arising in the normal course of business or the proceedings described below will have a material adverse effect on our business, results of operations, financial condition, or cash flows, we cannot predict this with certainty. Alaska Consumer Protection Act Claims In December 2006, a suit was filed against us (Jackie Neese, et al vs. Lithia Chrysler Jeep of Anchorage, Inc, et al, Case No. 3AN-06-13341 CI), and in April, 2007, a second case (Jackie Neese, et al vs. Lithia Chrysler Jeep of Anchorage, Inc, et al, Case No. 3AN-06-4815 CI), in the Superior Court for the State of Alaska, Third Judicial District at Anchorage. These suits are now consolidated. In the suits, plaintiffs alleged that we, through our Alaska dealerships, engaged in three practices that purportedly violate Alaska consumer protection laws: (i) charging customers dealer fees and costs (including document preparation fees) not disclosed in the advertised price, (ii) failing to disclose the acquisition, mechanical and accident history of used vehicles or whether the vehicles were originally manufactured for sale in a foreign country, and (iii) engaging in deception, misrepresentation and fraud by providing to customers financing from third parties without disclosing that we receive a fee or discount for placing that loan (a “dealer reserve”). The suit seeks statutory damages of $500 for each violation or three times plaintiff’s actual damages, whichever is greater, and attorney fees and costs. The plaintiffs sought class action certification.Before and during the pendency of these suits, we engaged in settlement discussions with the State of Alaska through its Office of Attorney General with respect to the first two practices enumerated above. As a result of those discussions, we entered into a Consent Judgment subject to court approval and permitted potential class members to “opt-out” of the proposed settlement. Counsel for the plaintiffs attempted to intervene and, after various motions, hearings and an appeal to the state Court of Appeals, the Consent Judgment became final. Plaintiffs then filed a motion in November 2010 seeking certification of a class (i) for the 339 customers who “opted-out” of the state settlement, (ii) for those customers who did not qualify for recovery under the Consent Judgment but were allegedly eligible for recovery under the plaintiffs’ broader interpretation of the applicable statutes, and (iii) for those customers who arranged their vehicle financing through us, on the basis that the state’s suit against our dealerships did not address the dealer reserve claim. On June 14, 2011, the Trial Court granted plaintiffs’ motion to certify a class without addressing either the merits of the claims or the size of the classes. Discovery in this case is ongoing. We intend to defend the claims vigorously. 7 Note 6. Stockholders’ Equity Reclassification From Accumulated Other Comprehensive Income (Loss) The reclassification from accumulated other comprehensive income is as follows (in thousands): Three Months Ended March 31, 2013 Affected Line Item in the Consolidated Statements of Operations Loss on cash flow hedges $ ) Floor plan interest expense Taxes Income tax provision Loss on cash flow hedges, net $ ) See Note 9 for more details regarding our derivative contracts. Share Repurchases In August 2011, our Board of Directors authorized the repurchase of up to 2,000,000 shares of our Class A common stock.On July 20, 2012, our Board of Directors authorized the repurchase of 1,000,000 additional shares of our Class A common stock. We repurchased 127,900 shares of our Class A common stock during the first quarter of 2013 at an average price of $40.76 per share, for a total of $5.2 million. Through March 31, 2013, we have repurchased 1,273,047 shares and 1,726,953 shares remained available for repurchase. This authority to repurchase shares does not have an expiration date and we may continue to repurchase shares from time to time as conditions warrant. In addition, 59,721 shares subject to equity awards were repurchased during the first quarter of 2013 at an average price of $45.04, for a total of $2.7 million, related to tax withholdings associated with the exercise of stock options or the vesting of restricted stock units. Note 7. Deferred Compensation and Long-term Incentive Plan We offer a deferred compensation and long-term incentive plan (the “LTIP”) to provide certain employees the ability to accumulate assets for retirement on a tax deferred basis. We may make discretionary contributions to the LTIP. Discretionary contributions vest between one and seven years based on the employee’s age and position. Additionally, a participant may defer a portion of his or her compensation and receive the deferred amount upon certain events, including termination or retirement. In March 2013, we made a discretionary contribution of $2.0 million to the Plan. Participants will receive a guaranteed return of 5.25% in 2013. We recognized compensation expense related to the Plan of $0.3 million for the three months ended March 31, 2013 and 2012. As of March 31, 2013 and December 31, 2012, the balance due to participants was $4.4 million and $3.6 million, respectively, and was included as a component of other long-term liabilities in the Consolidated Balance Sheets. Note 8. Fair Value Measurements Factors used in determining the fair value of our financial assets and liabilities are summarized into three broad categories: · Level 1 – quoted prices in active markets for identical securities; · Level 2 – other significant observable inputs, including quoted prices for similar securities, interest rates, prepayment spreads and credit risk; and · Level 3 – significant unobservable inputs, including our own assumptions in determining fair value. The inputs or methodology used for valuing financial assets and liabilities are not necessarily an indication of the risk associated with investing in them. 8 We use the income approach to determine the fair value of our interest rate swaps using observable Level 2 market expectations at each measurement date and an income approach to convert estimated future cash flows to a single present value amount (discounted) assuming that participants are motivated, but not compelled, to transact. Level 2 inputs for the swap valuations are limited to quoted prices for similar assets or liabilities in active markets (specifically futures contracts on LIBOR for the first two years) and inputs other than quoted prices that are observable for the asset or liability (specifically LIBOR cash and swap rates and credit risk at commonly quoted intervals). Mid-market pricing is used as a practical expedient for fair value measurements. Key inputs, including the cash rates for very short term borrowings, futures rates for up to two years and LIBOR swap rates beyond the derivative maturity are used to predict future reset rates to discount those future cash flows to present value at the measurement date. Inputs are collected from Bloomberg on the last market day of the period. The same method is used to determine the rate used to discount the future cash flows. The valuation of the interest rate swaps also takes into consideration our own, as well as the counterparty’s, risk of non-performance under the contract. There were no changes to our valuation techniques during the three-month period ended March 31, 2013. Assets and Liabilities Measured at Fair Value Following are the disclosures related to our assets and (liabilities) that are measured at fair value (in thousands): Fair Value at March 31, 2013 Level 1 Level 2 Level 3 Measured on a recurring basis: Derivative contracts, net $
